DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Initially, Examiner remarks that all the claims have not been presented in sequential, ascending numerical order, as dependent claim 19 immediately follows dependent claim 16, without the presence of any intervening claims 17-18. A correcting claim amendment is required in the response to this action.  For this action, the examiner will treat claims 19 and 20 as claims 17 and 18.  If applicant adds any additional new claims in their next response, the new claims should start with claim 19.     

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damper pressure adjusting unit for adjusting a pressure of the fluid medium must be shown or the feature canceled from claim 7.  No new matter should be entered. It appears that the damper pressure adjusting unit for adjusting a pressure of the fluid medium may possibly be a feature unique to the embodiment of Fig. 6, the current claims not reading on such embodiment. 
Figure 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claim 1 is objected to because, at line 1, “A damper, wherein, the damper comprises a vibration energy buffer and transmission unit and a vibration energy dissipation unit” should be --A damper comprising: a vibration energy buffer and transmission unit, and a vibration energy dissipation unit;-- because the limitation “wherein” is expressly identified as claim language that may raise a question as to the limiting effect of such language, MPEP 2111.04, and as such, the traditional claim transition term “comprising” should be used between the claim preamble and body.    
Claim 1 is objected to because “plurality of communication tube” should be --plurality of communication tubes--. 
Claim 2 is objected to because “one end of the piston is located in the cylinder, and the other end of the piston is hinged to the vibration energy dissipation unit” should be changed, as claim 1 recites that one end of the cylinder or the piston is connected to an outer wall of the damping liquid accommodating cavity. In other words, if one end of the cylinder is connected to the outer wall of the damping liquid accommodating cavity, then the other end of the piston (the end not located in the cylinder) cannot be hinged (connected) to the vibration energy dissipation unit.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 (renumbered) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the" load-bearing enclosure.  There is insufficient antecedent basis for this limitation in the claim as no load-bearing enclosure is recited in any claim from which claim 19 depends. 
Claim 18 recites the limitation "the" load-bearing enclosure.  There is insufficient antecedent basis for this limitation in the claim as no load-bearing enclosure is recited in any claim from which claim 20 depends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – is rejected under 35 U.S.C. 103 as being unpatentable over LuZheng (CN105133743) in view of Caldwell (9,976,641). 
1.	LuZheng teaches a damper comprising:
a vibration energy buffer and transmission unit 5, and a vibration energy dissipation unit 4;
the vibration energy buffer and transmission unit comprises a plurality of piston transmission structures 5;
the plurality of piston transmission structures is disposed around the vibration energy dissipation unit (Fig. 3), 
the vibration energy dissipation unit comprises a damping liquid accommodating cavity (Fig. 4, abstract) and damping liquid accommodated in the damping liquid accommodating cavity; and
one end of the cylinder piston transmission structures connected to an outer wall of the damping liquid accommodating cavity (Figs. 1-3). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the LuZheng piston transmission structures to comprise a cylinder and a piston for smooth damping and to include communication tubes to allow the cylinders to communicate with each other to reduce vibrations (col. 2, lines 5-15). 

Claims 2-3 and 17-18 – are rejected under 35 U.S.C. 103 as being unpatentable over LuZheng in view of Caldwell and in further view of Fyfe (4,617,769). 
2.	LuZheng in view of Caldwell teaches the damper according to claim 1, Caldwell further teaching one end of the piston is located in the cylinder, but LuZheng in view of Caldwell does not expressly teach the other end of the piston hinged to the vibration energy dissipation unit. Fyfe teaches that it is old in the art to hinge pistons (Figs. 1 and 10, col. 5, lines 63-69). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to hinge one end of the piston “to permit relative movement”, col. 5, line 69, of the piston relative to the vibration energy dissipation unit.

3.	LuZheng in view of Caldwell and in further view of Fyfe teaches the damper according to claim 2, LuZheng further teaching the energy dissipation unit comprises a spoiler (“baffle”, abstract) disposed in the damping liquid accommodating cavity for disordering the movement of the damping liquid.



20.	LuZheng in view of Caldwell and in further view of Fyfe teaches the damper according to claim 3, LuZheng further teaching the damper installed in the load-bearing enclosure (“building”, abstract).

Claim 4 – is rejected under 35 U.S.C. 103 as being unpatentable over LuZheng in view of Caldwell, in further view of Fyfe, and in yet further view of Madsen (2020/0378466). 
4.	LuZheng in view of Caldwell and in further view of Fyfe teaches the damper according to claim 3, LuZheng further teaching the vibration energy buffer and transmission unit is disposed on an outer periphery of the vibration energy dissipation unit, and the plurality of piston transmission structures are evenly arranged along the outer periphery of the vibration energy dissipation unit (Figs. 1-3), but the vibration energy dissipation unit is not expressly taught as being annular shape. Madsen teaches an annular shaped vibration energy dissipation unit at Fig. 6b. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the shape annular for more consistent damping. 

Claims 5-8 and 16 – are rejected under 35 U.S.C. 103 as being unpatentable over LuZheng in view of Caldwell, in further view of Fyfe, in further view of Madsen, and in yet further view of Dale (7,891,420). 
5-6.	LuZheng does not teach the spoiler includes a plurality of sieve plates each formed with a plurality of sieve holes, and the plurality of sieve plates is arranged along a height direction of the 
Dale teaches a spoiler (“damper”) includes a plurality of sieve plates (the outer and inner annular plates) each formed with a plurality of sieve holes, and the plurality of sieve plates is arranged along a height direction of the damper (Fig. 2A shows essentially the plates in a “height” direction), and staggered into a plurality of layers in a radial direction of the damper, wherein, the sieve holes on adjacent sieve plates are staggered with each other along the radial direction of the damper, col. 8, lines 3-8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of sieve plates each formed with a plurality of sieve holes, and the plurality of sieve plates is arranged along a height direction of the damper and staggered into a plurality of layers in a radial direction of the damper, wherein, the sieve holes on adjacent sieve plates are staggered with each other along the radial direction of the damper for optimal damping by increased fluid disturbance. 

7.	LuZheng in view of Caldwell, in further view of Fyfe, in further view of Madsen, and yet further view of Dale teaches the damper according to claim 5, LuZheng further teaching the cylinder is filled with a fluid (“liquid”, abstract) medium. LuZheng does not teach the damper further comprises a pressure adjusting unit for adjusting a pressure of the fluid medium (see the claim 7 drawing objection for further instruction). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the damper to comprise a pressure adjusting unit for adjusting a pressure of the fluid medium to stabilize water movement. 

8.	LuZheng in view of Caldwell, in further view of Fyfe, in further view of Madsen, and yet further view of Dale teaches the damper according to claim 6, Madsen further teaching the damper 

16.	LuZheng in view of Caldwell, in further view of Fyfe, in further view of Madsen, and yet further view of Dale teaches the damper according to claim 5, LuZheng further teaching the damper further comprises a plurality of rolling bodies (“universal wheels”, 6), but does not teach a housing comprising an outer cylinder wall, an inner cylinder wall, a top cover and a bottom plate; an annular accommodating space is formed between the outer cylinder wall and the inner cylinder wall, and the vibration energy buffer and transmission unit and the vibration energy dissipation unit are provided in the annular accommodating space; the cylinder is fixed on the outer cylinder wall, and the plurality of rolling bodies is disposed on a bottom plate, which is configured to make the vibration energy dissipation unit roll in the housing. Madsen teaches a damper comprises a housing comprises an outer cylinder wall 522, an inner cylinder wall 521, and a bottom plate 523, an annular accommodating space is formed between the outer cylinder wall and the inner cylinder wall, and the vibration energy buffer and transmission unit and the vibration energy dissipation unit are provided in the annular .

Claims 9-11 – is rejected under 35 U.S.C. 103 as being unpatentable over LuZheng in view of Caldwell and in further view of Frydendal (10,161,387) and Madsen. 
9-11	LuZheng in view of Caldwell does not expressly teach a cylindrical wind turbine tower, the damper according to claim 1 is installed in the tower, the dampers spaced apart along a height direction of the tower, the damper installed on an inner surface of the tower. Frydahl teaches a cylindrical wind turbine tower with a damper installed in the tower, the dampers spaced apart along a height direction of the tower (Fig. 9), and Madsen teaches a damper installed on an inner surface of a tower (para. 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install the damper in a wind tower to effectively dampen wind loads and to stack them for a multiplicative damping effect. 

Claim 12 – is rejected under 35 U.S.C. 103 as being unpatentable over LuZheng in view of Caldwell, and in further view of Madsen. 
. 

Claims 13-15 – are rejected under 35 U.S.C. 103 as being unpatentable over LuZheng in view of Caldwell, in further view of Fyfe, and in yet further view of Madsen.
13.	LuZheng in view of Caldwell and in further view of Fyfe teaches the damper according to claim 2, LuZheng further teaching the damper further comprises a plurality of rolling bodies (“universal wheels”, 6), but does not teach a housing comprising an outer cylinder wall, an inner cylinder wall, a top 

14.	LuZheng in view of Caldwell and in further view of Fyfe teaches the damper according to claim 3, LuZheng further teaching the damper further comprises a plurality of rolling bodies (“universal wheels”, 6), but does not teach a housing comprising an outer cylinder wall, an inner cylinder wall, a top cover and a bottom plate; an annular accommodating space is formed between the outer cylinder wall and the inner cylinder wall, and the vibration energy buffer and transmission unit and the vibration energy dissipation unit are provided in the annular accommodating space; the cylinder is fixed on the 

15.	LuZheng in view of Caldwell and in further view of Fyfe teaches the damper according to claim 4, LuZheng further teaching the damper further comprises a plurality of rolling bodies (“universal wheels”, 6), but does not teach a housing comprising an outer cylinder wall, an inner cylinder wall, a top cover and a bottom plate; an annular accommodating space is formed between the outer cylinder wall and the inner cylinder wall, and the vibration energy buffer and transmission unit and the vibration energy dissipation unit are provided in the annular accommodating space; the cylinder is fixed on the outer cylinder wall, and the plurality of rolling bodies is disposed on a bottom plate, which is configured to make the vibration energy dissipation unit roll in the housing. Madsen teaches a damper comprises a housing comprises an outer cylinder wall 522, an inner cylinder wall 521, and a bottom plate 523, an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eskijian (3,762,114) teaches that it is old in the art for a damper to comprise a housing and rolling bodies (Figs. 1-4), see claim 12. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633